DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/822,406, filed on November 27, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (U.S. Patent Number 7,414,665).
With regard to independent claim 1, although Watanabe et al teaches a camera device (Figures 1(a)-(c) -12(a)-(c)) comprising: a plurality of lenses (Figures 1(a)-(c) -12(a)-(c)); and an annular body having a fixed hole (Figures 29 (a)-(c) and 30 (a)-(c)); wherein the plurality of lenses and the annular body are arranged between an object side and an image side along an optical axis (Figures 1(a)-(c) -12(a)-(c), element represented by arrows); wherein the annular body is disposed between the object side and the plurality of lenses, between the plurality of lenses, or between the plurality of lenses and the image side (Figures 1(a)-(c) -12(a)-(c), element represented by arrows); wherein the annular body comprises an annular main body, an outer circumferential portion, and an inner circumferential portion, wherein the annular main body connects to the outer circumferential portion and the inner circumferential portion, the annular main body is disposed between the outer circumferential portion and the inner circumferential portion, and the inner circumferential portion is non-circular and surrounds the optical axis to form the fixed hole (Figures 29 (a)-(c) and 30 (a)-(c)), but fails to explicitly teach such a camera device satisfying the conditional expression EFL/√4A/π = (EFL/Dx + EFL/Dy) x K(n), as defined.  However, it should be noted that using basic algebraic techniques, this equation can be simplified resulting in an algebraic equation that is not dependent upon the effective focal length of the camera device, but on the size of the fixed hole.  For example, if one assumes a rectangular shaped fixed hole, i.e., non-circular, (Figure 30c) having a side of length a (corresponding to Dx) and a side of length b (where b=a/3 and corresponds to Dy), the result is that K1 is always less than 0.49.  Therefore, the constant K(n) is dependent on the size of the fixed hole wherein the size can 
With regard to dependent claim 2, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach such a camera device satisfying the conditional expression (EFL/Dx)/(EFL/Dy) ≤ 0.9.  Again, using basic algebraic techniques, the above identified conditional expression simplifies to Dy/Dx ≤ 0.9, wherein once again, the expression does not depend on the effective focal length of the camera device but on the size of the fixed hole.  Once again, if one assumes a rectangular shaped fixed hole having sides of dimensions a and b, as stated above, the result of the ratio is 1/3 satisfying the conditional expression, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the fixed hole, as taught by Watanabe et al, to satisfy the conditional expression, as part of the design process, to minimize the influence of diffraction and geometric aberrations (column 32, lines 7-10 and 17-20).
With regard to dependent claim 5, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach such a camera device satisfying the conditional expression 0 mm < ΔS/(Dx/2) < 8 mm, as defined.  Once again, using basic geometry for the area of a circle having a diameter of Dx and a non-circular shaped fixed hole, such as a rectangle, the conditional expression is inherently satisfied, such that it would have been obvious to one of ordinary skill in the art before the 
With regard to dependent claim 6, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach such a camera device satisfying the conditional expression 0.198 < (Dx-Dy)/(Dx/2) < 2, as defined.  Once again, using basic geometry for a rectangle, as outlined above, the conditional expression is inherently satisfied, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the fixed hole, as taught by Watanabe et al, to satisfy the conditional expression, as part of the design process, to minimize the influence of diffraction and geometric aberrations (column 32, lines 7-10 and 17-20).
With regard to dependent claim 7, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera device further comprising a reflection device disposed between the object side and the plurality of lenses (Figure 8 (a)-(c), element P).
With regard to dependent claim 12, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, but fails to explicitly teach such a camera device satisfying the conditional expression (EFL/Dx)/(EFL/Dy) ≤ 0.9.  Again, using basic algebraic techniques, the above identified conditional expression simplifies to Dy/Dx ≤ 0.9, wherein once again, the expression does not depend on the effective focal length of the camera device but on the size of the fixed hole.  Once again, if one assumes a rectangular shaped fixed hole having sides of dimensions a and b, as stated above, the result of 
With regard to dependent claim 13, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, but fails to explicitly teach such a camera device satisfying the conditional expression 0 mm < ΔS/(Dx/2) < 8 mm, as defined.  Once again, using basic geometry for the area of a circle having a diameter of Dx and a non-circular shaped fixed hole, such as a rectangle, the conditional expression is inherently satisfied, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the fixed hole, as taught by Watanabe et al, to satisfy the conditional expression, as part of the design process, to minimize the influence of diffraction and geometric aberrations (column 32, lines 7-10 and 17-20).
With regard to dependent claim 14, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, but fails to explicitly teach such a camera device satisfying the conditional expression 0.198 < (Dx-Dy)/(Dx/2) < 2, as defined.  Once again, using basic geometry for a rectangle, as outlined above, the conditional expression is inherently satisfied, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the fixed hole, as taught by Watanabe et al, to satisfy the conditional expression, as part of the design process, to minimize the influence of diffraction and geometric aberrations (column 32, lines 7-10 and 17-20).

With regard to dependent claim 18, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 17, but fails to explicitly teach such a camera device satisfying the conditional expression (EFL/Dx)/(EFL/Dy) ≤ 0.9.  Again, using basic algebraic techniques, the above identified conditional expression simplifies to Dy/Dx ≤ 0.9, wherein once again, the expression does not depend on the effective focal length of the camera device but on the size of the fixed hole.  Once again, if one assumes a rectangular shaped fixed hole having sides of dimensions a and b, as stated above, the result of the ratio is 1/3 satisfying the conditional expression, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the fixed hole, as taught by Watanabe et al, to satisfy the conditional expression, as part of the design process, to minimize the influence of diffraction and geometric aberrations (column 32, lines 7-10 and 17-20).
With regard to dependent claim 19, Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 17, but fails to explicitly teach such a camera device satisfying the conditional expressions 0 mm < ΔS/(Dx/2) < 8 mm and 0.198 < (Dx-Dy)/(Dx/2) < 2, as defined.  Once again, using basic geometry for the area of a circle having a diameter of Dx and a non-circular shaped fixed hole, such as a rectangle, the conditional expression is inherently satisfied, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (U.S. Patent Number 7,414,665) as applied to claim 1 above, and further in view of Chang et al (U.S. Patent Publication 2018/0095235).
With regard to dependent claim 8, although Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Watanabe et al fails to teach such a camera device whereon the outer circumferential portion is non-circular.  In a related endeavor, Chang et al teaches a camera device having an inner and outer circumferential portion, wherein the inner circumferential portion is non-circular (page 2, paragraph [0019]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the  instant invention to modify the camera device, as taught by Watanabe et al, with the non-circular outer circumferential portion, as taught by Chang et al, to facilitate proper mounting within a lens barrel.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (U.S. Patent Number 7,414,665) as applied to claim 11 above, and further in view of Chang et al (U.S. Patent Publication 2018/0095235).
With regard to dependent claim 16, although Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, Watanabe et al fails to teach such a camera device whereon the outer circumferential portion is .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (U.S. Patent Number 7,414,665) as applied to claim 17 above, and further in view of Chang et al (U.S. Patent Publication 2018/0095235).
With regard to dependent claim 20, although Watanabe et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 17, and further teaches such a camera device further comprising a reflection device disposed between the object side and the plurality of lenses (Figure 8 (a)-(c), element P), Watanabe et al fails to teach such a camera device whereon the outer circumferential portion is non-circular.  In a related endeavor, Chang et al teaches a camera device having an inner and outer circumferential portion, wherein the inner circumferential portion is non-circular (page 2, paragraph [0019]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the  instant invention to modify the camera device, as taught by Watanabe et al, with the non-circular outer circumferential portion, as taught by Chang et al, to facilitate proper mounting within a lens barrel.


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera device comprising: a plurality of lenses; and an annular body having a fixed hole; wherein the plurality of lenses and the annular body are arranged between an object side and an image side along an optical axis; wherein the annular body is disposed between the object side and the plurality of lenses, between the plurality of lenses, or between the plurality of lenses and the image side; wherein the annular body comprises an annular main body, an outer circumferential portion, and an inner circumferential portion, wherein the annular main body connects to the outer circumferential portion and the inner circumferential portion, the annular main body is disposed between the outer circumferential portion and the inner circumferential portion, and the inner circumferential portion is non-circular and surrounds the optical axis to form the fixed hole, the prior art fails to teach such a camera device wherein the camera device has a horizontal interval and a vertical interval, as defined, having a ration of between 1.1 and 27.6 as defined and claimed in dependent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schnitzlein (U.S. Patent Number 5,648,877), Nishimae et al (U.S. Patent Number 6,724,546), Inamoto (U.S. Patent Number 6,942,349), Lin et al (U.S. Patent Number 8,837,060), Chalenko et al (U.S. Patent Number 10,712,635) and Chen et al (U.S. Patent Publication 2020/0249447) all teach non-circular diaphragms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
11 February 2021